Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing filled on 07/13/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8-9, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chavez et al. (US 10878819 B1).

Regarding Claim 1, Chavez et al. teach:  A method for displaying text on augmented reality glasses with a plurality of microphones, the method comprising (Col 2, lines 5-25, The present disclosure looks to provide a technical solution to this problem. The technical solution includes a wearable device, such as the headset 100 shown in FIG. 1 that monitors audible speech and displays captioned text on an augmented reality graphical user interface (ARGUI) that interprets the monitored audible speech. The headset 100 shown in FIG. 1 takes the form of a pair of wearable glasses including arm portions 101, a computing system 102, a display unit 103, a camera unit 104, lenses 105, and a multi-directional microphone 106. According to some embodiments, the display unit 103 may be enlarged to overlap some, or all, of the lenses 105, so that an augmented reality virtual image may be displayed on the display unit 103 to be included within a field of view 140 of a wearer of the headset 100.): capturing audio from a speaker into an audio file; converting the audio file into a text file; determining a position of the speaker; (Col 3, lines 4-15,  In the scene illustrated by FIG. 1, the first speaker 110 and the second speaker 120 are positioned within the wearer's field of view 140, while the third speaker 130 is positioned outside of the wearer's field of view 140. Even so, the multi-directional microphone 106 picks up the speech from the first speaker 110, the second speaker 120, and the third speaker 130 who is outside the wearer's field of view 140. The computing system 102 onboard the headset is able to then analyze the speech received by the multi-directional microphone 106 to implement a technical solution that includes displaying captioning text interpreted from the received speech on the display unit 103. Col 4, lines 8-10,  For example, the speech audio files recorded by the headset 100 may be transmitted to the smart phone 220, and the smart phone 220 may implement analysis on the speech audio files. Col 5, lines 15-17, Audible speech spoken by one or more speakers is detected and analyzed into written text by the speech recognition application (301).); if the position is out of a visual range, displaying the text file with an out of range indicator (Fig.4, directional marker 132) on a display screen of the augmented reality glasses; and if the position is within the visual range, displaying the text file on the display screen of the augmented reality glasses adjacent to the position of the speaker on the display screen(Fig.4, Bob is out of wearer field of view indicated by directional marker 132 and only displaying captioning text interpreted from Bob’s speech, whereas Tom and Suzy are within field of view and displaying their image along with their interpreted text. Also see Col 6, lines 3-40, The speech recognition application displays the translated speech as written text into an augmented reality graphical user interface (ARGUI) (304). The ARGUI may be superimposed onto the field of view 140 of the wearer. For example, FIG. 4 illustrates an exemplary ARGUI 400 that is viewable by the wearer of the headset 100. The ARGUI 400 includes the first speaker 110 and the second speaker 120, who are both physical objects within the wearer's field of view 140. The ARGUI 400 also includes a first text caption 111, a second text caption 121, and a third text caption 131 that are all virtual objects (i.e., not physical objects) that are displayed on the display unit 103 to superimpose virtual objects within the wearer's field of view 140. The ARGUI 400 further includes a directional marker 132, which is another virtual object displayed on the display unit 103. The first text caption 111 is displayed above the first speaker 110 to indicate the speech included in the first text caption 111 (e.g., “Hey Tom”) has been determined to be attributed to the first speaker 110. The first text caption 111 also identifies the first speaker 110 as Suzy based on the speaker identification process implemented earlier. The second text caption 121 is displayed above the second speaker 120 to indicate the speech included in the second text caption 121 (e.g., “Hello Suzy”) has been determined to be attributed to the second speaker 120. The second text caption 121 also identifies the second speaker 120 as Tom based on the speaker identification process implemented earlier. The third text caption 131 is displayed to indicate the speech included in the third text caption 131 (e.g., “My password is .sub.——————”) has been determined to be attributed to the third speaker 130.).

Regarding Claims 3 and 11, Chavez et al. teach: The method of claim 1, further comprising displaying turning information (directional marker 132) if the positions out of the visual range (See Fig.4, and rejection of claim 1).

Regarding Claims 5 and 15, Chavez et al. teach:  The method of claim 1, further comprising storing the audio file and the text file into a storage unit (See rejection of claim 1 and Col 5, lines 6-34, The logic of the flow diagram 300 may be included in a speech recognition application running on, for example, the headset 100. Audible speech spoken by one or more speakers is detected and analyzed into written text by the speech recognition application (301). For example, the multi-directional microphone 106 picks up speech from the first speaker 110, the second speaker 120, and the third speaker 130, and records the speech into a speech audio file stored on a memory of the headset 100. The speech audio file is then translated into written text according to a speech recognition algorithm provided by the speech recognition application.).

Regarding Claim 6, Chavez et al. teach: The method of claim 1, wherein displaying the text file with an out of range indicator (See rejection of claim 1 and Fig.4, directional marker 132) on a display screen of the augmented reality glasses further comprising displaying the text file in a different color on a display screen of the augmented reality glasses (See rejection of claim 1 and See Fig.7 for “color coded text of Bob who is out from the field of view and rejection of claim 1, Also see Col 6, lines 41-65, The third speaker 130 is also identified as being Bob in the third text caption 131, and while not illustrated, the third text caption may be color-coded to distinguish the third text caption 131 from the second text caption 121 and the first text caption 111.).

Regarding Claims 8 and 17, Chavez et al. teach: The method of claim 1, further comprising translating the audio file into a second language (See rejection of claim 1).

Regarding Claim 9, Chavez et al. teach: An augmented reality apparatus for hearing-impaired people comprising: a frame; display lens connected to the frame; a plurality of microphones connected to the frame, the plurality of microphones capturing a speech from a nearby speaker; and a controller in communication with the plurality of microphones and the display lens, wherein the controller (Fig.2, computing system 102) converts the captured speech into text, calculates a position for the nearby speaker (field of view), and displays the text along with information on the position on the display lens (See rejection of claim 1).

Regarding Claim 12, Chavez et al. teach: The augmented reality apparatus of claim 10, wherein the controller displays the text with an out of range indicator on the display lens if the position of the speaker is out of visual range (See rejection of claim 1).

Regarding Claim 13, Chavez et al. teach:. The augmented reality apparatus of claim 10, wherein the controller displays the text in a different color on the display screen if the position of the speaker is out of visual range(See rejection of claim 1 And See Fig.7 for “color coded text of Bob who is out from the field of view and rejection of claim 1, Also see Col 6, lines 41-65, The third speaker 130 is also identified as being Bob in the third text caption 131, and while not illustrated, the third text caption may be color-coded to distinguish the third text caption 131 from the second text caption 121 and the first text caption 111.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 7, 10, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al.
Regarding Claims 2 and 10, Chavez et al. teach: user profile based language translation (Col 4, lines 45-47, The NLP analyses may further comprise language translation capabilities to translate text from one language to another. Col 4, lines 58-63,To further assist in the NLP analyses, the offsite server 240 may further include, or have access to, databases of user profiles that include a reference voice file of users. Col 7, lines 20-27, The speech recognition application may also translate the written text displayed in the text captions into a language that is not the same language as the corresponding speech. So speech in English, may be translated into Chinese for the corresponding written text included in the corresponding test caption.) and user can control the operation of device by using user interface of the device  (Col 6, line 66 to Col 7, line 13,  Referring back to the flow diagram 300, the speech recognition application may further detect control commands provided by the wearer (305). The control commands may be a voice activated control command, a physical input applied to the headset 100 (e.g., push button, scroll wheel, or touch pad), or a gesture activated control command. Col 8, lines 45- 54, The input device 612 may be a keyboard, mouse or other pointing device, trackball, scroll, button, touchpad, touch screen, keypad, microphone, speech recognition device, video recognition device, or any other appropriate mechanism for the user to input data to the computer 600 and control operation of the computer 600 and/or operation of the speech recognition application described herein. ).
 
Chavez do not explicitly teach: The method of claim 1, further comprising: receiving language preference from a user; and receiving visual range setting from the user.
However it is an intended use, since an ordinary skilled in the art and common sense would have clearly recognized that if a device does not automatically set to a preferred language and visual range setting, and would further requires to set it manually by a user based on a device design, situation and its intended use(See MPEP 2144.07, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filling date of the invention was made for Chavez et al. to include the teaching of “receiving language preference from a user; and receiving visual range setting from the user”  for known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces/market place incentives if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 4 and 14, Chavez et al. teach: user profile based language translation (Col 4, lines 45-47,  The NLP analyses may further comprise language translation capabilities to translate text from one language to another. Col 4, lines 58-63,To further assist in the NLP analyses, the offsite server 240 may further include, or have access to, databases of user profiles that include a reference voice file of users. Col 7, lines 20-27, The speech recognition application may also translate the written text displayed in the text captions into a language that is not the same language as the corresponding speech. So speech in English, may be translated into Chinese for the corresponding written text included in the corresponding test caption.)

Chavez do not explicitly teach: The method of claim 1, further comprising: checking if audio conversion feature is turned on.
However it is an intended use, since an ordinary skilled in the art and common sense would have clearly recognized that if a device does not automatically set to an audio translation/conversion, would further requires to set it manually by a user based on a device design, situation and its intended use. (See MPEP 2144.07, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filling date of the invention was made for Chavez et al. to include the teaching of “checking if audio conversion feature is turned on”  for known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces/market place incentives if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 7 and 16, Chavez et al. teach: (Col 4, lines 45-47,  The NLP analyses may further comprise language translation capabilities to translate text from one language to another. Col 4, lines 58-63,To further assist in the NLP analyses, the offsite server 240 may further include, or have access to, databases of user profiles that include a reference voice file of users. Col 7, lines 20-27, The speech recognition application may also translate the written text displayed in the text captions into a language that is not the same language as the corresponding speech. So speech in English, may be translated into Chinese for the corresponding written text included in the corresponding test caption.)
Chavez et al. do not explicitly teach: The method of claim 1, further comprising filtering out noise from the audio file.
However it is very well-known in the art of speech recognition for noise to filter out from the captured speech, during natural language (NL) analysis and speech recognition process.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Lyren( US 10602302 B1), teach: (Abstract) A method or apparatus provides binaural sound that originates to a person at a location inside a field of view (FOV) provided to the person by an electronic device. The electronic device determines when the location of the binaural sound moves outside the FOV and assists the person in determining the location of the binaural sound. A display of the electronic device displays a visual indication that shows a direction to the location of the binaural sound outside the FOV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656